—Judgment of resentence, Supreme Court, New York County (Charles H. Solomon, J), rendered July 27, 2010, resentencing defendant, as a second violent felony offender, to a term of eight years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Concur— Andrias, J.P., Friedman, Sweeny, Manzanet-Daniels and Román, JJ.